Citation Nr: 1815699	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left ankle disorder.

2. Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2011 rating decision denied the claim of entitlement to service connection for a left ankle disorder. The Veteran did not file an appeal to that decision and it is final.

2. Some of the evidence received since the September 2011 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disorder.


CONCLUSIONS OF LAW

1. A September 2011 rating decision that denied the claim of entitlement to service connection for a left ankle is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the September 2011 rating decision is new and material, and the Veteran's claim for service connection for a left ankle disorder is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). In this case, the Board is reopening the Veteran's claim. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Left Ankle Disorder

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for a left ankle disorder.

Notwithstanding determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The record reflects that a claim for service connection for a left ankle disorder was last denied in a rating decision of September 2011. The Veteran did not complete a timely appeal and subsequently the September 2011 rating decision became final. Evans v. Brown, 9 Vet. App. 273, 285 (1996). As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

In this instance, since the September 2011 rating decision denied the claim on the basis that there was no evidence that the Veteran's current left ankle disorder is causally or etiologically due to service, the Board finds that new and material evidence consists of evidence linking his current left ankle disorder to service.

The evidence received since the September 2011 rating decision consists of numerous records and documents. Among other things, the record contains a November 2012 VA treatment record, which indicates the Veteran reported hurting his ankle during service and experiencing intermittent, progressively worsening pain since discharge from service. See November 2012 VA treatment record.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim. Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left ankle disorder. The Board determines that the claim is reopened. 


ORDER

The claim for entitlement to service connection for a left ankle disorder is reopened; to this extent, the claim is granted.


REMAND

The Veteran's claim for entitlement to service connection for a left ankle disorder has been reopened. In light of the evidence presented, additional development is necessary.

The Veteran was afforded a VA examination in August 2011, at which time the examiner opined that the Veteran's current left ankle disorder was not at least as likely as not due to service. The examiner stated that degenerative changes were seen in 2009, when x-rays demonstrated that an avulsion fracture had taken place in June 2009. 

Importantly, however, the Board notes that the June 2009 VA x-ray demonstrated "findings indicative of old avulsion fracture" (emphasis added). There is no indication in the treatment records that the fracture occurred recently. The Veteran also testified during the Board Hearing in March 2017 that he did not suffer any additional injuries to his left ankle post service. See March 2017 BVA Hearing Transcript, pages 15-16. Consequently, the August 2011 opinion appears to be based on an incorrect factual premise. As such, this opinion is afforded low probative value. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on an incorrect factual premise is not probative). Therefore, the Board finds a remand is necessary to obtain an additional VA medical opinion.

Any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Afford the Veteran a VA examination for his left ankle disorder. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All current left ankle disorders should be diagnosed and noted in the examination report. 

For each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left ankle disorder is causally or etiologically due to the left ankle injury during service.

The examiner must also address: 

i) the Veteran's lay statements that he has experienced intermittent, progressively worsening pain in his left ankle since discharge from service; and, 

ii) the June 2009 VA x-ray demonstrating an old avulsion fracture in the left ankle.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

4. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


